                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

REZA (RAY) LESANE,                      )    CIVIL NO. 19-00179 JAO-KJM
                                        )
             Plaintiff,                 )    ORDER DENYING PLAINTIFF’S
                                        )    MOTION TO REMAND THE CASE
     vs.                                )
                                        )
HAWAIIAN AIRLINES, INC.;                )
MARK DUNKERLY,                          )
                                        )
             Defendants.                )
                                        )
                                        )

    ORDER DENYING PLAINTIFF’S MOTION TO REMAND THE CASE

      Defendant Hawaiian Airlines, Inc. (“Defendant”) removed this action based

on federal question jurisdiction and retention of jurisdiction over Lesane v.

Hawaiian Airlines, Civil No. 98-00735 DAE-KSC (“Lesane I”). Plaintiff Reza

Lesane (“Plaintiff”) seeks to remand this action to state court. For the reasons

articulated below, the Court DENIES Plaintiff’s Motion to Remand the Case.

                                  BACKGROUND

      Plaintiff commenced this action on March 19, 2019 in the Circuit Court of

the First Circuit, State of Hawai‘i. The Complaint asserts the following causes of

action: (1) violations of State of Hawai‘i Fair Employment Act (Counts 1-4);

(2) intentional infliction of emotional distress (Count 5); (3) violation of the right

to contract under the Hawai‘i Constitution (Count 6); and (4) breach of contract
(Count 7). Notice of Removal (“Notice”), Ex. A. Although the causes of action

are titled as state law claims, the Complaint contains multiple references to federal

law:

             7.     The jurisdiction of this Court is invoked to secure the
             protection of Civil Rights and to redress deprivation of rights,
             privileges, and immunities secured by: a) Article One of the
             Constitution of the State of Hawaii, Sections Two, Five, Eight
             and Thirteen; b) The 14th Amendment to the Constitution of the
             United States, Section 1; c) Commerce Clause, article 1, section
             8, clause 3 of the Constitution of the United States; c) [sic]
             Chapters §378-2, §378-32 and §378-62 of the Hawaii Revised
             Statutes at seq. [sic] providing for injunctive relief and damages
             for discrimination in employment; and providing for the equal
             rights of citizens and all persons within the jurisdiction of the
             State of Hawaii in the United States. . . .

             ....

             33. Applying an 18 year life time freeze upon Mr. Lesane in
             his new position of FAA safety inspection, is clearly
             improperly retaliatory and illegally perpetuates the illegal
             effects of past discrimination in violation of Griggs vs. Duke
             Power Co. 401 US supra @ 426, 91 S Ct at 851, 28 L Ed 2d @
             161 and quoted in Rowe vs. General Motors Corp. 457 F 2d
             345 @ 355, and NATIONAL RAILROAD PASSENGER
             CORPORATION v. MORGAN, 536 U.S. 101 (2002).
             Hawaiian Airlines, Inc. v. Norris, 512 U.S. 246, 251 (1994). . .

             ....

             60. These actions of both Defendants both breached
             Hawaiian’ [sic] “Confidential” severance contract with Plaintiff
             Lesane and also violated the Plaintiff’s Constitutional Right to
             make a contract under 42 U.S.C. 1981 [sic] . . . .

             ....


                                          2
              62. These actions of both Defendants breached Hawaiian’
              [sic] “Confidential” severance contract with Plaintiff Lesane
              signed in 2001, which contained a $300,000.00 disclosure
              penalty, which Defendants Hawaiian Airlines and Dunkerly
              violated by contacting the F.A.A. and disparaging Plaintiff
              Lesane falsely and in breach of the Confidentiality and non-
              disparagement clauses as a part of the Defendants [sic] efforts
              to violate the Plaintiff’s Constitutional Right to fair
              employment and to make a contract under Articles 2, 5, and 8
              of the Hawaii State Constitution and 42 U.S.C. § 1981, which
              breeches [sic] and disclosures caused Plaintiff to lose a
              promotion and raise of $20,000.00 annually for which damages
              these defendants are responsible to compensate Plaintiff
              Lesane.

Id.

      Plaintiff effectuated service upon Defendant on March 22, 2019. Notice at

¶ 3. Defendant subsequently removed the action, asserting the following two bases

for removal jurisdiction: (1) federal question jurisdiction and (2) retention of

jurisdiction under Lesane I.

      On April 14, 2019, Plaintiff filed an Objection to Removal of Case from

State Court and Motion to Remand the Case or in the Alternative Amend the

Motion to Amend Complaint. ECF No. 9. The Court addresses Plaintiff’s request

to remand.1




1
  The Court previously denied the request to amend the Complaint as premature.
ECF No. 10 (“A request to amend is premature, as the propriety of removal
jurisdiction is “determined according to the plaintiffs’ pleading at the time of the
petition for removal.” Pullman Co. v. Jenkins, 305 U.S. 534, 537 (1939)).
                                          3
                               LEGAL STANDARD

      Section 1441(a) authorizes removal of an action by a defendant and

provides:

             (a) Generally.--Except as otherwise expressly provided by Act
             of Congress, any civil action brought in a State court of which
             the district courts of the United States have original jurisdiction,
             may be removed by the defendant or the defendants, to the
             district court of the United States for the district and division
             embracing the place where such action is pending.

28 U.S.C. § 1441(a). District courts “have original jurisdiction of all civil actions

arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C.

§ 1331. There is a strong presumption against removal jurisdiction, which “means

that the defendant always has the burden of establishing that removal is proper,’

and that the court resolves all ambiguity in favor of remand to state court.” Hunter

v. Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009) (quoting Gaus v. Miles,

Inc., 980 F.2d 564, 566 (9th Cir. 1992) (per curiam)); Durham v. Lockheed Martin

Corp., 445 F.3d 1247, 1252 (9th Cir. 2006) (Section 1441 is strictly construed

against removal and courts resolve any doubts about the propriety of removal in

favor of remanding the case to state court).

      The party seeking to remove the case bears the burden of establishing the

existence of federal jurisdiction. See California ex rel. Lockyer v. Dynegy, Inc.,

375 F.3d 831, 838 (9th Cir. 2004). Courts should presume that a case lies outside

the limited jurisdiction of the federal courts. Hunter, 582 F.3d at 1042.
                                           4
                                    ANALYSIS

A. Existence of Federal Question Jurisdiction

      Plaintiff argues that remand is appropriate because he does not assert any

federal claims. Whether federal question jurisdiction exists is determined by the

well-pleaded complaint rule, which “‘provides that federal jurisdiction exists only

when a federal question is presented on the face of the plaintiff’s properly pleaded

complaint.’” Hunter, 582 F.3d at 1042 (quoting Fisher v. NOS Commc’ns, 495

F.3d 1052, 1057 (9th Cir. 2007)); Kerr v. Delaware N. Cos., Inc., No.

116CV01797LJOSAB, 2017 WL 880409, at *1 (E.D. Cal. Mar. 6, 2017); Takeda

v. Northwestern Nat’l Life Ins. Co., 765 F.2d 815, 821 (9th Cir. 1985) (citations

omitted) (“A case ‘arises under’ federal law only if the federal question appears on

the face of the plaintiff’s well-pleaded complaint.”). Thus, “removal based on

federal question jurisdiction is improper unless a federal claim appears on the face

of a well-pleaded complaint.” Redwood Theatres, Inc. v. Festival Enters., Inc.,

908 F.2d 477, 479 (9th Cir. 1990) (citing Franchise Tax Bd. v. Constr. Laborers

Vacation Tr., 463 U.S. 1, 10 (1983); Gully v. First Nat’l Bank, 299 U.S. 109, 113

(1936)). The federal question may not be aided by the answer or by the petition for

removal. Takeda, 765 F.2d at 822 (citation omitted).

      Although the titles of Plaintiff’s claims exclusively reference state law, he

asserts violations of federal law throughout his Complaint. Indeed, he alleges that


                                          5
Defendant violated the Fourteenth Amendment of the U.S. Constitution; violated

the Commerce Clause of the U.S. Constitution; interfered with his right to contract

pursuant to 42 U.S.C. § 1981; and discriminated against him in violation of

multiple federal cases. Notice, Ex. A at ¶¶ 7, 33, 60, 62. Because the Complaint

presents a federal question on its face, Defendant properly removed the action

based on federal question jurisdiction.

      Plaintiff has indicated that he wishes to amend his Complaint to add federal

claims if this Motion is denied. Any request for amendment must be presented by

formal motion and must clearly identify the proposed amendments.

B.    Jurisdiction Pursuant to Lesane I

      As a second basis for removal, Defendant cites the Court’s retention of

jurisdiction in Lesane I. In Lesane I, the parties reached a settlement. Their

Stipulation for Dismissal with Prejudice of all Claims and all Parties and for

Retention of Jurisdiction by the Court and Order included the following provision:

“the parties further stipulate that this Court shall retain jurisdiction of this action

for the purposes of resolving any disputes that may arise in the future regarding the

parties’ settlement agreements, their terms of the enforcement thereof.” Id., Ex. B

at 2 (emphasis added).

      That Judge Ezra retained jurisdiction in Lesane I for the limited purpose of

resolving disputes concerning the settlement agreement does not confer jurisdiction


                                            6
for the purpose removing a state court action. First, retention of jurisdiction was

limited to Lesane I. Second, the Court regularly retains jurisdiction to resolve

settlement disputes that may arise in the days, weeks, and months following the

dismissal of an action, but this is to prevent the Court from being divested of

jurisdiction over that particular mater; it is not meant to confer jurisdiction over

future disputes and/or claims presented in a new and different civil action. Even if

the retention of jurisdiction in Lesane I conferred jurisdiction over Plaintiff’s

breach of settlement agreement claims, the Court could not have reasonably

anticipated or intended that the retention of jurisdiction would extend for a period

of 18 years.

                                   CONCLUSION

      In accordance with the foregoing, the Court HEREBY DENIES Plaintiff’s

Motion to Remand the Case, filed April 14, 2019.

               IT IS SO ORDERED.

               DATED:      Honolulu, Hawaii, May 9, 2019.




CIVIL NO. 19-00179 JAO-KJM; LESANE V. HAWAIIAN AIRLINES, INC.; ORDER DENYING
PLAINTIFF’S MOTION TO REMAND THE CASE

                                           7
